302 S.E.2d 226 (1983)
Ben J. THREATTE, Sr., Individually and Ben J. Threatte, Sr., as Administrator of the Estate of Rance K. Threatte, Deceased
v.
Beverly Ann THREATTE.
No. 665PA82.
Supreme Court of North Carolina.
May 3, 1983.
*227 Raymer, Lewis, Eisele, Patterson & Ashburn by Douglas G. Eisele, Statesville, for plaintiff-appellee.
Pope, McMillan, Gourley & Kutteh by Robert H. Gourley, Statesville, for defendant-appellant.
PER CURIAM.
This is an action for a declaratory judgment to determine the appropriate disposition of proceeds of a money market savings certificate. The trial court determined plaintiff was the owner of the account at First Savings and Loan Association of Statesville and the Court of Appeals affirmed. After reviewing the record and briefs, and hearing oral arguments on the question presented, we conclude the petition for further review was improvidently granted. Our order granting further review is vacated. The decision of the Court of Appeals affirming the judgment of Iredell Superior Court remains undisturbed and in full force and effect.
DISCRETIONARY REVIEW IMPROVIDENTLY GRANTED.